Citation Nr: 0201772	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-21 246	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 10, 1997, 
for the award of a 50 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.

This matter returns to the Board of Veterans' Appeals (Board) 
following remand by the United States Court of Appeals for 
Veterans Claims (Court) in April 2001.  In February 1998, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, recharacterized the veteran's service-
connected psychiatric disability as post-traumatic stress 
disorder and granted a 50 percent evaluation effective from 
November 10, 1997.  The veteran perfected an appeal to the 
Board and in August 1999, the Board denied entitlement to an 
effective date earlier than November 10, 1997 for the 
assignment of the 50 percent rating.  In July 2000, the 
veteran appealed that decision to the Court.  Later in July 
2000, the Court was informed of the veteran's death and in 
April 2001, the Court vacated the Board's August 1999 
decision and dismissed the veteran's appeal.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1970 to October 1971.

2.	On April 10, 2001, the RO notified the Board that the 
veteran died on July [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



